Citation Nr: 0820954	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  05-30 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for depression, to include 
as secondary to service-connected bilateral talipes 
equinovarus and pes cavus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from March 1989 to February 
1990 and from March 1994 to February 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 2005 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho.


FINDING OF FACT

The competent medical evidence of record demonstrates that 
the veteran has depression that is aggravated by service-
connected bilateral talipes equinovarus and pes cavus.


CONCLUSION OF LAW

The criteria for service connection for depression, as 
secondary to service-connected bilateral talipes equinovarus 
and pes cavus, have been met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

As discussed below, sufficient evidence is of record to grant 
the matter on appeal.  Therefore, no further notice or 
development is needed with respect to this matter.

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Secondary service connection shall be awarded when a 
disability is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Analysis

The veteran seeks service connection for depression.  He is 
currently rated as 30 percent disabled due to bilateral 
talipes equinovarus and pes cavus.  He was discharged from 
his second period of service as a result of this bilateral 
foot disability.  A record of treatment of the veteran at the 
Pocatello, Idaho, Department of Health and Welfare in 
November 2003 indicates that the veteran had ongoing physical 
disability of his feet, which had added to his depression due 
to limitations and pain.  A record of treatment from the same 
Department of Health and Welfare in March 2004 indicates that 
the veteran continued to have pain and psychological problems 
associated with his bad feet.  A record of treatment in July 
2004 includes a finding that the veteran had chronic foot and 
pain disability that continued to affect him very much both 
physically and emotionally.  

At a January 2006 VA examination, the examiner opined 1) that 
the current information in the claims files does not allow 
for determining whether the veteran has a mental disorder 
that pre-existed service; and 2) that it was not at least as 
likely as not that military service exacerbated the possible 
pre-existing mental disorder.  However, this opinion was not 
responsive to matters central to the current adjudication, 
such as whether the veteran's depression began during service 
or is related to any incident of service, and whether the 
veteran's depression is caused or aggravated by his service-
connected bilateral foot disability.  

More recently, a summary of VA psychiatric hospitalization 
from February 2007 to March 2007 states that the veteran has 
a severe depression compounded by his ongoing pain syndrome 
due to claw foot.  The VA hospital discharge summary 
indicates Axis I diagnoses of 1) schizoaffective disorder, 
depressed type, and 2) mood disorder due to pain syndrome, 
depressed type. 

There are multiple VA and non-VA medical opinions, covering a 
span of more than 3 years, indicating that the veteran has 
depression that is aggravated by his service-connected 
bilateral foot disorder.  There is no competent medical 
evidence against the veteran's claim in this regard.  
Accordingly, the Board finds that entitlement to service 
connection for depression, on the basis of aggravation due to 
service-connected bilateral talipes equinovarus and pes 
cavus, is warranted.




ORDER

Entitlement to service connection for depression is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


